     Case 2:18-cv-02181-JAM-DMC Document 53 Filed 05/20/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CURTIS LEE HENDERSON, SR.,                        No. 2:18-CV-2181-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    JOE LIZZARAGA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court are plaintiff’s: (1) motion to compel discovery, ECF

19   No. 47; (2) motion for sanctions, ECF No. 48; and (3) motion for settlement conference, ECF No.

20   51. In the interest of resolving all pending motions jointly, defendants shall be given 30 days to

21   respond to plaintiff’s motions.

22                  Accordingly, IT IS HEREBY ORDERED that defendants shall file a response to

23   plaintiff’s motions (ECF No.’s 47, 48, and 51) within 30 days of the date of this order.

24

25   Dated: May 19, 2020
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
